February 5, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    KEN BIGHAM AND TRACY HOLLISTER, Appellants/Cross-Appellees

NO. 14-12-00084-CV                           V.

  SOUTHEAST TEXAS ENVIRONMENTAL, LLC, Appellee/Cross-Appellant
               ________________________________

      This cause, an appeal from the Modified Final Judgment, signed October 27,
2011, was heard on the transcript of the record.
      We have inspected the record and find the court below erred by ordering that
Southeast Texas Environmental, LLC shall have and recover actual damages in the
amount of $2,500,000 from Ken Bigham and Tracy Hollister, jointly and severally,
pre-judgment interest thereon, exemplary damages in the amount of $50,000 from
Ken Bigham, exemplary damages in the amount of $50,000 from Tracy Hollister,
and post-judgment interest on the total amount of the judgment. We therefore
order those portions of the Modified Final Judgment of the court below
REVERSED and RENDER judgment that Southeast Texas Environmental, LLC
take nothing on its claim for actual and exemplary damages against Ken Bigham
and Tracy Hollister.
      We further order that the portion of the Modified Final Judgment of the
court below declining to impose the remedy of disgorgement of fees for Ken
Bigham’s and Tracy Hollister’s breach of fiduciary duty is REVERSED and
REMAND the cause for proceedings in accordance with this court’s opinion.
      We order the remainder of the Modified Final Judgment of the court below
AFFIRMED.
      We further order that appellants/cross-appellees, Ken Bigham and Tracy
Hollister, shall pay one half of the total costs incurred by all parties by reason of
this appeal and appellee/cross-appellant Southeast Texas Environmental, LLC,
shall pay one half of the total costs incurred by all parties by reason of this appeal.
      We further order this decision certified below for observance.